         Case 1:15-cr-00288-NONE-SKO Document 553 Filed 01/13/21 Page 1 of 2

 1 McGREGOR W. SCOTT
   United States Attorney
 2 KATHLEEN A. SERVATIUS
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             1:15-CR-00288-DAD

12                                Plaintiff,               STIPULATION FOR GOVERNMENT’S
                                                           RESPONSE TO DEFENDANT’S MOTION FOR
13                          v.                             COMPASSIONATE RELEASE
14   FRANCESCA GUISAR-TORRES,

15                                Defendant.

16

17          The United States of America, by and through McGREGOR W. SCOTT, United States Attorney,

18 and KATHLEEN A. SERVATIUS, Assistant United States Attorney, and the defendant Francesca

19 Guisar-Torres, by and through her attorney, Jaya C. Gupta, hereby stipulate that the government’s
20 response to the defendant’s motion for compassionate release shall be filed on or before February 2,

21 2021. The defendant’s reply shall be due on or before February 16, 2021.

22    Dated: December 2, 2020                               Respectfully,
23                                                          McGREGOR W. SCOTT
                                                            United States Attorney
24

25                                                          /s/
                                                            KATHLEEN A. SERVATIUS
26                                                          Assistant United States Attorney
27
     Dated: January 8, 2021                          /s/ Jaya C. Gupta
28                                                   Jaya C. Gupta, Attorney for Francesca Guisar-Torres

      STIPULATION FOR E XTENSION OF TIME AND ORDER
      THEREON
30
         Case 1:15-cr-00288-NONE-SKO Document 553 Filed 01/13/21 Page 2 of 2

 1                                                   ORDER

 2          Good cause appearing, the government’s response to the defendant’s motion for compassionate

 3 release shall be filed on or before February 2, 2021. The defendant’s reply shall be due on or before

 4 February 16, 2021.

 5
     IT IS SO ORDERED.
 6

 7      Dated:    January 12, 2021
                                                     UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATION FOR E XTENSION OF TIME AND ORDER
      THEREON
30
